—Judgment unanimously reversed on the law and new trial granted. Memorandum: Because he was absent from the Sandoval hearing, defendant was deprived of his right to be present at all material stages of the proceedings against him (see, People v Dokes, 79 NY2d 656, 662; People v Daniels, 202 AD2d 986).
In view of our determination, we do not address defendant’s remaining contentions. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Grand Larceny, 2nd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.